Abatement Order filed November 6, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00938-CV
                                   ____________

                         JAMES HUDGENS, Appellant

                                        V.

 UNIVERSITY OF TEXAS MD ANDERSON CANCER CENTER, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-40798

                            ABATEMENT ORDER

      Plaintiff/appellant filed a notice of appeal from an order signed August 22,
2018, granting defendant’s/appellee’s motion for summary judgment. The order
lacks decretal language (e.g. “ordered, adjudged, and decreed”). Decretal means the
granting or denying of the remedy sought. In re Wilmington Trust, N.A., 524 S.W.3d
790, 792 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). “An order that
merely grants a motion for judgment is in no sense a judgment itself. It adjudicates
nothing.” Naaman v. Grider, 126 S.W.3d 73, 74 (Tex. 2003) (per curiam). Without
decretal language, the order granting summary judgment is not a final or otherwise
appealable judgment. See Wilmington Trust, 524 S.W.3d at 792.

      Texas Rule of Appellate Procedure 27.2 provides:

      The appellate court may allow an appealed order that is not final to be
      modified so as to be made final and may allow the modified order and
      all proceedings relating to it to be included in a supplemental record.

Tex. R. App. P. 27.2.

      Accordingly, we abate this appeal and remand to the trial court to permit the
parties to obtain a final judgment. Any party who wishes to appeal from such a final
judgment shall file an amended notice of appeal. A supplemental clerk’s record
containing any such judgment and a transcript of any hearing held in connection with
this order shall be filed in this court by December 6, 2018.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing,
if a hearing is required, in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date and
notify the parties of such date.

                                    PER CURIAM




                                           2